Title: From Alexander Hamilton to William Tilghman, [18 July 1796]
From: Hamilton, Alexander
To: Tilghman, William


[New York, July 18, 1796]
Dr. Sir
I am favoured with your letter of the 16 instant and regret the occasion of my not having heard from you. I thank you for the attention paid to the business. If in the course of a fortnight a perfectly good opportunity should not occur you would oblige me by sending on the deed by a Trusty Express, the expence of which I will with pleasure defray, as I am desirous to have the affair completed. Yrs. with esteem & regard
A HamiltonJuly 18th.
